United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 20-2406
                         ___________________________

                                    Kelly L. Smith

                        lllllllllllllllllllllPlaintiff - Appellant

                                           v.

  Cathleen H. Allen, all in their personal capacity and in their official capacity as
  jointly engaged State actors and Special Prosecutor; Leininger, Smith, Johnson,
   Baack, Placzek & Allen, the law office of, all in their personal capacity and in
    their official capacity as jointly engaged State actors and Special Prosecutor;
Smith, Johnson, Baack, Placzek, Allen Connick & Hansen, the law office of, all in
their personal capacity and in their official capacity as jointly engaged State actors
     and Special Prosecutor; Central Platte Natural Resources District; Karin L.
 Noakes, in her individual, personal capacity; Frankie J. Moore, in her individual,
   personal capacity; Francie C. Riedmann, in her individual, personal capacity;
                 Everett O. Inbody, in his individual, personal capacity

                       lllllllllllllllllllllDefendants - Appellees
                                        ____________

                     Appeal from United States District Court
                      for the District of Nebraska - Lincoln
                                  ____________

                              Submitted: April 2, 2021
                               Filed: April 14, 2021
                                   [Unpublished]
                                  ____________

Before SHEPHERD, MELLOY, and KOBES, Circuit Judges.
                          ____________
PER CURIAM.

       Kelly Smith appeals the district court’s1 dismissal of his 42 U.S.C. § 1983
action against the Central Platte Natural Resources District (CPNRD), its counsel,
and four Nebraska state judges. Upon de novo review, see Waters v. Madson, 921
F.3d 725, 734 (8th Cir. 2019) (standard of review), we affirm. We agree with the
district court that Smith’s claims against the judges are barred by judicial immunity,
see Schottel v. Young, 687 F.3d 370, 373 (8th Cir. 2012) (judge is immune from suit,
except for non-judicial actions or for actions taken absent all jurisdiction); and that
his due process claims were predicated on an issue already decided against him in a
prior state court action, see Haberer v. Woodbury Cty., 188 F.3d 957, 961 (8th Cir.
1999) (federal courts are obligated to give preclusive effect to issues decided by state
courts); Hara v. Reichert, 843 N.W.2d 812, 816 (Neb. 2014) (elements of issue
preclusion under Nebraska law). We also find that Smith’s equal protection and
conspiracy claims failed, see Robbins v. Becker, 794 F.3d 988, 996 (8th Cir. 2015)
(class-of-one equal protection claim failed where plaintiffs did not allege facts
showing they were similarly situated to others treated more favorably); City of Omaha
Emps. Betterment Ass’n v. City of Omaha, 883 F.2d 650, 652 (8th Cir. 1989)
(conspiracy claim requires plaintiff to allege with particularity that defendants
reached understanding to violate his rights); and we find no merit to his allegations
of district court bias, see Liteky v. United States, 510 U.S. 540, 555 (1994) (judicial
rulings alone almost never constitute valid basis for finding of bias).

    Accordingly, we affirm the dismissal, see 8th Cir. R. 47B; and we deny
CPNRD’s motion.
                  ______________________________



      1
       The Honorable John M. Gerrard, Chief Judge, United States District Court for
the District of Nebraska.

                                          -2-